DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to the papers filed on 02/05/2020.
2.	The instant application is a continuation of 15/944,365, filed 04/03/2018, now U.S. Patent 10,597,713, which is a continuation of 14/234,698, filed 04/25/2014,now U.S. Patent 9,957,560, which is a national stage entry of PCT/GB2012/051786, International Filing Date: 07/25/2012, claims priority from provisional application 61511436, filed 07/25/2011.

Claim status
3.	In the claim listing of 04/17/2020 claims 36-45 are pending in this application. Claims 1-35 are canceled. As discussed below in detail the support for claim 36 is lacking in the instant specification.

Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. as follows:
This application is claiming the benefit of prior-filed application Nos. 15/944,365 04/03/2018 now a patent 10,597,713, which is a CON of 14/234,698 04/25/2014 now a patent 9,957,560, which is a 371 of PCT/GB2012/051786 07/25/2012, which claims under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current 
The subject matter of instant claim 36 of “a) obtaining a sense polynucleotide strand comprising a homopolymeric region that is longer that the reading section of a nanopore; and b) synthesizing an antisense polynucleotide strand under conditions in which a nucleotide analog is incorporated at random in a reverse complement of the homopolymeric region, such that the length of the homopolymeric region in the antisense polynucleotide strand is shorter than the reading section of the nanopore” do not have a support in the prior filed parent applications 15/944,365, 14/234,698 and the provisional application 61511436 filed on 7/25/2011.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 15/944,365, 14/234,698 and the provisional application 61511436 filed on 7/25/2011 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  In the instant case, the subject matter of claims 36-45 do not have a support in the instant application
This application repeats a substantial portion of prior Application Nos. 15/944,365 filed on 4/3/18, 14/234,698 filed on 4/25/14 and the provisional application 61511436 filed on 7/25/2011, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 4/17/20 and 7/10/20 are being considered by the examiner. All the references cited therein have been considered by the examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
6.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleic Acid Sequences appearing in the figure 8 drawing is not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response –
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located in figure 8. Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 


	Nucleic acid sequence listing (total of 36 sequences) submitted on 2/5/20 has been accepted by the office on 2/6/20.
	Applicant is required to file nucleic acid sequence present in figure 8 using the guidance listed in attached 2301 form for the review and acceptance by the office.

Drawings -Objected
7.	The drawing is objected because nucleic acid sequence present in figure 8 has not been identified by SEQ ID NO. Sequence identifier for sequence must appear either in the drawings or in the Brief Description of the Drawings.

Specification - Objected
8.	The disclosure is objected to because of the following informalities: As discussed above in section 6, the specification is objected because nucleic acid sequence present in figure 8 has not been identified by SEQ ID NO in its legend. 
Appropriate correction is required.

Abstract – Objected
9.	The abstract filed on 2/5/20 is objected because it is not in line with the claimed invention. Appropriate amendment is suggested.

Claim Rejections - 35 USC § 112(a)
New Matter Rejection
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. MPEP 2163.06 makes it clear that “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph written description requirement (In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).” 
In the instant case the limitation in claim 36 of “a) obtaining a sense polynucleotide strand comprising a homopolymeric region that is longer that the reading section of a nanopore; and b) synthesizing an antisense polynucleotide strand under conditions in which a nucleotide analog is incorporated at random in a reverse complement of the homopolymeric region, such that the length of the homopolymeric region in the antisense polynucleotide strand is shorter than the reading section of the nanopore” do not have a support in the instant specification. Also, the reviews of the original claims or the specification by the Examiner find any basis for the new matter.
Furthermore, “the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads)." (MPEP § 2163).  
Since the support for the new matter is lacking in the instant specification or in claims or drawings as originally filed, Applicant is required to cancel the new matter in the reply to this Office Action or identify the new matter in the specification as originally filed. 
11.	Claims 37-45 are rejected under 35 USC 112(a) because they are dependent from claim 36 and include all of its limitations.

Scope of Enablement Rejection
12.	Claims 36-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
While the specification is enabled for “A method of processing a polynucleotide, the method comprising: a) obtaining a synthetic oligonucleotide construct consisting of SEQ ID NO14 or SEQ ID NO 15 containing poly T region at the 5’ end followed by abasic region and a hairpin loop having 3’ end b) synthesizing an antisense polynucleotide strand under conditions in which a nucleotide analog is incorporated at random in a reverse complement of the homopolymeric region, c) moving the antisense polynucleotide strand through the nanopore such that a proportion of the antisense polynucleotide strand interacts with a nanopore; and d) measuring the current passing through the nanopore during each interaction in step c) and thereby determining the sequence of the antisense polynucleotide strand”, but not enabled for “A method of processing a polynucleotide, the method comprising: a) obtaining a sense polynucleotide strand comprising a homopolymeric region that is longer than the reading section of a nanopore; and b) synthesizing an antisense polynucleotide strand under conditions in which a nucleotide analog is incorporated at random in a reverse complement of the homopolymeric region, such that the length of the homopolymeric region in the antisense polynucleotide strand is shorter than the reading section of the nanopore” for the following reasons.
	Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404, "Factors to be considered in determining whether a disclosure would require undue 
The breadth of the claims:
Claim 36 is drawn to “A method of processing a polynucleotide, the method comprising: a) obtaining a sense polynucleotide strand comprising a homopolymeric region that is longer than the reading section of a nanopore; and b) synthesizing an antisense polynucleotide strand under conditions in which a nucleotide analog is incorporated at random in a reverse complement of the homopolymeric region, such that the length of the homopolymeric region in the antisense polynucleotide strand is shorter than the reading section of the nanopore”.
The instant specification neither provides a limiting definition for a “nanopore” nor “a reading section of the nanopore” nor specifies the type of polynucleotide (DNA or RNA) or length of the “homopolymeric region”. The artisan would recognize that nanopore recited in generality encompasses synthetic nanopore, solid state nanopore nanochannels, hybrid nanopore in the size range of 1- 999 nm, protein nanopore (e.g., hemolysin or MspA) or other types of pores having different size range. Thus the nanopore, the polynucleotide and the homopolymeric region recited in generality encompass a large genus of nanopores, polynucleotides comprising homopolymeric 
The nature of the invention:
 	The invention is drawn to a method for processing the polynucleotide comprising the homopolymeric region comprising the steps of a) obtaining a sense polynucleotide strand comprising a homopolymeric region that is longer that the reading section of a nanopore; and b) synthesizing an antisense polynucleotide strand under conditions in which a nucleotide analog is incorporated at random in a reverse complement of the homopolymeric region, such that the length of the homopolymeric region in the antisense polynucleotide strand is shorter than the reading section of the nanopore. Thus the invention is drawn to determining the length of the homopolymeric region using polynucleotide comprising any number of homopolymeric regions in the diverse groups of polynucleotides.
The state of the prior art:
The step of obtaining a sense polynucleotide strand comprising homopolymeric region (e.g., mRNA comprising polyA region from about 100 adenine nucleotides to thousand or more adenine nucleotides) or synthetic oligonucleotides comprising polyT or polyG or polyA or polyU or polyC or polydT or polydG or polydA or polydC nucleotides or nucleic acids comprising repeat regions were known in the art at the time the claimed invention. The step of reverse transcribing or making antisense or reverse complement also known in the art (Fu et al US 2002/0142331, Fig. 1 and Abstract, paragraphs 0008-0011; Weissman et al, US 2002/0177701, Fig. 1 and paragraph 00090). 

Furthermore, the nucleic acid construct or synthetic construct or oligonucleotide comprising target polynucleotide having a target portion, and sequencing the target nucleic acid using the synthetic, solid state or biological nanopore (e.g., hemolysin) was known in the art before the claimed invention (Sampson US 2002/0197618, cited in the IDS of 4/17/20; Fig. 1 and paragraphs 0032-0040). 
However, the step of synthesizing an antisense polynucleotide strand from a generic nucleic acid under conditions in which a nucleotide analog is incorporated at random in a reverse complement of the homopolymeric region, such that the length of the homopolymeric region in the antisense polynucleotide strand is shorter than the reading section of the nanopore is not well established before the claimed invention was made (Emphasis underlined by the examiner).

The level of one of ordinary skill:
 	The level of skill required is deemed to be high as it requires the selection of proper combination of the type of nanopore, knowledge in the field of molecular biology, the formation of secondary structure formation within the polynucleotide as it translocates thorough the nanopore, device, instruments, software, data capture and 
	 The level of predictability in the art:
The level of predictability of accuracy of the sequence information or the length of the homopolymeric section or any repeats of nucleotides is difficult to determine. In fact, the applicant has acknowledged that “Homopolymeric reads may be a problem for single molecule nanopore sequencing. If the homopolymeric region is longer than the reading section of the pore, the length of the homopolymeric section will be difficult to determine from polynucleotide” (Instant specification, pg. 12, lines 29-31). 
The amount of direction provided by the inventor and the existence of working Examples:
	The instant specification in pages 12-14 (Homopolymer reads section) discloses two schema comprising two synthetic constructs (i.e., SEQ ID NOs 14 and 15) and further discloses “In both scheme one and two, the homopolymer stretch has been reduced to allow individual nucleotides or groups of nucleotides to be estimated or determined. The sense strand will be a natural DNA strand, while the anti-sense will contain a mixture of natural bases and base analogues. The combination of data from the sense and the antisense reads can be used to estimate the length of the homopolymer run in the original DNA section” (Instant specification, pgs.13 and 14, bridging paragraph).



The Quantity of Experimentation needed to make or use of the invention:


Conclusion:
Courts have ruled that to be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without 'undue experimentation (In re Wright990 F.2d 1557, 1561; In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)) It was also determined that  the scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art. The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art. Furthermore, the Court in Genetech Inc. v Novo Nordisk 42 USPQ2d 1001 held that it is the specification, not the knowledge of one skilled in the art 
Considering all the factors described above and lack of working example in the specification and undue experimentation needed for one of skill in the art to practice the claim as recited, it is concluded that the invention is the specification is enabled for “A method of processing a polynucleotide, the method comprising: a) obtaining a synthetic oligonucleotide construct consisting of SEQ ID NO14 or SEQ ID NO 15 containing poly T region at the 5’ end followed by abasic region and a hairpin loop having 3’ end b) synthesizing an antisense polynucleotide strand under conditions in which a nucleotide analog is incorporated at random in a reverse complement of the homopolymer region, c) moving the antisense polynucleotide strand through the nanopore such that a proportion of the antisense polynucleotide strand interacts with a nanopore; and d) measuring the current passing through the nanopore during each interaction in step c) and thereby determining the sequence of the antisense polynucleotide strand”, but not enabled for “A method of processing a polynucleotide, the method comprising: a) obtaining a sense polynucleotide strand comprising a homopolymeric region that is longer than the reading section of a nanopore; and b) synthesizing an antisense polynucleotide strand under conditions in which a nucleotide analog is incorporated at random in a reverse complement of the homopolymer region, such that the length of the homopolymer region in the antisense polynucleotide strand is shorter than the reading section of the nanopore” for the reasons discussed above.	
12.	Claims 37-45 are rejected under 35 U.S.C. 112 first paragraph because they are dependent from claim 36 and include all of its limitations
Conclusion
13.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634